EXHIBIT 8 September 23 , 2009 Capitol Bancorp Ltd. 200 Washington Square North Lansing, MI 48933 Re: Exhibit to S-4 Registration Statement: Tax Opinion Ladies and Gentlemen: We have acted as special counsel for Capitol Bancorp Ltd., a Michigan corporation (“Capitol”), in connection with the proposedexchange offer(the “Exchange Offer”)to the shareholdersof Capitol Development Bancorp Limited III, a Michigan corporation, Capitol Development Bancorp Limited IV, a Michigan corporation, Capitol Development Bancorp Limited V, a Michigan corporation, and Capitol Development Bancorp Limited VI, a Michigan corporation, (each a “CDBL”and collectively, the “CDBLs”).
